        Case 3:17-cv-00439-JWD-EWD                   Document 278       08/04/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA

BLAIR IMANI, ET AL.                                                       CIVIL ACTION NO.

VERSUS                                                                    17-439-JWD-EWD

CITY OF BATON ROUGE, ET AL.

                      TELEPHONE CONFERENCE REPORT AND ORDER

        A telephone conference was held before Magistrate Judge Erin Wilder-Doomes on August

4, 2021 with the following participants:

        PRESENT: 1 William B. Most                        Joseph K. Scott, III
                   David J. Lanser                        Counsel for defendants,
                   Counsel for plaintiffs,                City of Baton Rouge, et al.
                   Blair Imani, et al.
                                                          Gregory C. Fahrenholt
                                                          Counsel for defendants,
                                                          Louisiana State Police, et al.

        The purpose of the conference was to discuss the pending Motion for Protective

(Consolidated 30(B)(6) Deposition) (“Motion for Protective Order”), 2 filed by Defendants on

August 3, 2014, which Plaintiffs oppose. 3 The Motion for Protective Order relates to a Rule

30(b)(6) Deposition of Defendant, the City of Baton Rouge, currently set for Thursday, August 5,

2021 at 9:00 a.m. 4

        At the outset, the undersigned explained that given the many telephone conferences in this

case (and related cases) involving the same counsel, to the extent Defendants had an issue with the

Rule 30(b)(6) Notice of Deposition, or some of the listed topics, they should have been raised

those issues sooner. The undersigned also provided guidance related to the filing of last-minute


1
  Also present were James W. Craig, Eric A. Foley, Hannah Lommers-Johnson, Shani M. Moore-O’Neal and Roy J.
Rodney, Jr., attorneys who represent plaintiffs in related cases.
2
  R. Doc. 275. The Motion seeks a “protective order…limiting the scope of the proposed 30(b)(6) deposition.”
3
  R. Doc. 276.
4
  R. Doc. 275-6


cv38aT0:15                                       1
          Case 3:17-cv-00439-JWD-EWD              Document 278     08/04/21 Page 2 of 2




motions and/or not attempting to resolve discovery issues through the conferral process and

moving the discovery process forward so these cases are able to be resolved through trial or

otherwise.

          Counsel for the City/Parish Defendants advised that after reading Plaintiffs’ opposition

memorandum, he called Plaintiffs’ counsel and, after their discussion, realized that he filed the

Motion for Protective order too hastily. As such, counsel for the City /Parish Defendants made an

oral Motion to Withdraw the Motion for Protective Order, reserving the right to re-file a Motion

for Protective Order related to the Rule 30(b)(6) Deposition of the City of Baton Rouge at the

appropriate time, if necessary. After Plaintiffs expressed no opposition to the oral motion, the oral

Motion to Withdraw the Motion for Protective was granted.

          Lastly, the undersigned advised the parties that they may call chambers in the event they

need guidance during the Rule 30(b)(6) deposition.

          Accordingly,

          IT IS ORDERED that the City/Parish Defendants’ ORAL MOTION to withdraw the

Motion for Protective Order, 5 is GRANTED.            The Motion for Protective Order shall be

TERMINATED as withdrawn by the movants.

          Signed in Baton Rouge, Louisiana, on August 9, 2021.


                                               S
                                               ERIN WILDER-DOOMES
                                               UNITED STATES MAGISTRATE JUDGE




5
    R. Doc. 275


                                              2
